DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4 & 6 have been amended. Claim 5 has been canceled. Claims 1-4 & 6-21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-18 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2004/0206938 A1) in view of Honma (US 2015/0303470 A1).
Regarding claims 1-2 & 6, Barker teaches a secondary battery including sodium-ion and lithium-ion batteries comprising a positive electrode, a negative electrode and an electrolyte, aMbXcO(3c+1)where A is Li or Na and in some preferred embodiments is Li; M can be Fe; X can be P; 0 < a ≤ 6; 1 ≤ b ≤ 4; and 2 ≤ c ≤ 5 ([0015]-[0026] & [0038]). In a specific embodiment, A is Li, M is Fe, X is P and c = 2 (Example 1). It is noted that when the alkali metal in the positive electrode material is Li, the resulting secondary battery is a lithium-ion secondary battery which operates by a transfer of lithium ions from the positive and negative electrodes via the electrolyte as taught by Barker ([0002]-[0004]). However, Barker is silent as to the specific composition instantly claimed in claim 1 and as to the positive electrode material comprising a triclinic crystal structure in which both Fe of which coordination number is 6 and Fe of which coordination number is 5 exist, wherein the coordination number indicates a number of atoms coupled to Fe atom in the triclinic structure.										Honma teaches a positive electrode material for a secondary battery, comprising a composition represented by NaxMy(P2O7); wherein M can be Fe; 1.2 ≤ x ≤ 2.1 and 0.95 ≤ y ≤ 1.6 which can equivalently be written as Na3xM3y(P2O7)3; wherein M can be Fe; 1.2 ≤ x ≤ 2.1 and 0.95 ≤ y ≤ 1.6 ([0007]-[0008] & [0025]-[0026]). Honma further teaches several exemplary compositions such as Na1.45Fe1.28(P2O7) and Na1.34Fe1.33(P2O7) ([0093]) which can be equivalently written as Na4.35Fe3.84(P2O7)3 and Na4.02Fe3.99(P2O7)3 respectively. It is noted that the two exemplary compositions of Honma described above can be written under the general formula Na4+xM4+y(P2O7)3wherein x = 0.35 and y = -0.16 in the first exemplary embodiment and x =0.02 and y = -0.01 in the second exemplary embodiment which reads on the instantly claimed compositions of the alkali metal component and the transition metal component.			It would have been obvious to one of ordinary skill in the art to include the transition metal (Fe) component in the composition of Barker in an amount equal to about 3y (where 0.95 3xFe3y(P2O7)3 (wherein 1.2 ≤ x ≤ 2.1 and 0.95 ≤ y ≤ 1.6) to obtain the beneficial effects of a triclinic crystal structure belonging to a space group P-1. In particular, the composition of modified Barker reads on instant claim 1 when 1.2 ≤ x ≤ 1.53 and 1.23 ≤ y ≤ 1.46. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.										Although Honma teaches a different, yet analogous, positive electrode material (i.e one based for sodium-based batteries instead of lithium-based batteries), the function and structure of both types of lithium and sodium based positive electrode materials are substantially the same since both lithium and sodium occupy the same site in the crystal structure as taught by Honma ([0006]) as well as Barker. Furthermore, it is known within the art to interchangeably use lithium or sodium in the alkali sites of various positive electrode materials depending on the type of battery (i.e lithium ion battery or sodium ion battery) by simply employing either a lithium source or a sodium source during manufacture. Moreover, one of ordinary skill in the art would not expect the diffusivity of lithium ions in the triclinic crystal structure described by Honma to be adversely affected by changing the sodium metal occupying the alkali metal sites with lithium since lithium ions are smaller in size than sodium ions, thereby allowing lithium ions to diffuse more easily than the larger sodium ions ([0006]). 							3; the iron source can be an iron oxide; the phosphate source can be P2O6, H3PO-4 or NH4H2PO4; and the inert atmosphere comprising nitrogen or argon gas ([0062]-[0064] & [0070]). However, in order to produce the lithium-equivalent of the sodium-based positive electrode material of Honma, a lithium source would be employed instead of a sodium source. As such, Barker teaches several possible lithium sources (as well as equivalent sodium sources) which can be employed including both lithium carbonate and lithium nitrate ([0046]). Turning now to the method of producing the positive electrode material of the present invention, a mixture of a lithium source, an iron source and a phosphate source is heated at a preferred temperature of 500°C to 650°C in an argon atmosphere (see instant specification [0029]-[0036]). Thus, in light of the overlapping composition as well as the substantially identical method of forming the positive electrode material of Honma and the present invention, one of ordinary skill in the art would expect the triclinic crystal structure in Honma to include the presence of both Fe of which coordination number is 6 and Fe of which coordination number is 5, wherein the coordination number indicates a number of atoms coupled to Fe atom in the triclinic structure to inherently be formed similarly to the presently claimed invention. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 I.
Regarding claims 7-17, Barker as modified by Honma teaches the positive electrode material of claim 1 having a triclinic crystal structure but is silent as to the triclinic crystal structure being defined by three lattice constants and three angles, wherein the three lattice constants are defined by 6.3A, 8.5 A, and 10.0A, and wherein the three angles are defined by 107.9°, 89.8°, and 93.0°. 											While Barker as modified by Honma does not explicitly teach the instantly claimed values of the lattice constants and three angles, it is noted that the claimed three lattice constants and three angles essentially represent the lengths of the sides of the unit cell of the triclinic crystal structure and the angles between them. Note that in Honma, the crystal structure of the positive electrode material is also the same as the presently claimed invention (i.e a triclinic system belonging to a space group P-1). While the values of the lattice constants and angles described in Honma differ from the present invention (See Honma – [0097]), such differences can be attributed to the use of Li in the A site of the claimed positive electrode material whereas Honma teaches Na in the A site of the positive electrode material. Therefore, the selection of the alkali metal would be expected to affect the values of the three lattice constants and three angles in view of the different interactions and structure of the lithium and sodium ions occupying the A site (i.e the size of the alkali metal ion as well as the specific interaction of the alkali metal ion with other elements of the crystal structure such as Fe or P2O7 would be expected to have an effect on the distance between them and thus directly affect the values of the three lattice constants and three angles of the triclinic crystal structure). Therefore, one of ordinary skill in the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 I.
Regarding claim 18, Barker as modified by Honma teaches the positive electrode material of claim 1 but is silent as to the positive electrode material having a potential comparable to the potential of LiCoO2.									However, the positive electrode material of Honma is produced through a method that is substantially identical to the method disclosed for the claimed positive electrode material as shown in the rejection of claim 1 above. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 I. Therefore, the properties of the lithium-equivalent of Honma’s positive electrode material to possess the same properties (i.e potential) as the presently claimed positive electrode material. As a result, the lithium-based 2.  
Regarding claim 21, Barker as modified by Honma teaches the lithium-ion secondary battery according to claim 6, wherein the positive electrode can include a polymeric binder ([0054] & [0064]). Honma further teaches polyvinylidene fluoride (PVDF) as an exemplary polymeric binder for the positive electrode ([0098]). It is noted that the use of PVDF as a binder for a positive electrode would have been obvious in view of U.S. Pat. No. 5,660,948 to Barker, issued Sep. 16, 1995, which is incorporated by reference within Barker ([0065]) and discloses PVDF, among other polymers, as a binder for a positive electrode (see bridging paragraphs of columns 6 and 7).

Claims 3-4 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2004/0206938 A1) in view of Honma (US 2015/0303470 A1) & Syoji (US 2017/0250402 A1).
Regarding claims 3-4 & 19-20, Barker as modified by Honma teaches the positive electrode active material of claim 1 as noted above.								With regards to a method of producing a positive electrode material, Honma teaches a mixing step in which a sodium source, an iron source and a phosphate source are mixed to form a mixture, a heating step in which the mixture is heated in an inert atmosphere at temperatures nearing the crystallization peak temperature around 500°C to 650°C (Table 1; [0088]-[0089]). Honma further teaches that the sodium source can be a NaOH or NaCO3; the iron source can be an iron oxide; the phosphate source can be P2O6, H3PO-4 or NH4H2PO4; and the inert atmosphere comprising nitrogen or argon gas ([0062]-[0064] & [0070]). However, in order to produce the 2O7 source) by ball milling to form a mixture and heating the mixture at a temperature of in an inert atmosphere ([0024]-[0025], [0046]-[0048] & [0053]-[0054] & [0058]). In order to form a positive electrode material having a composition including a triclinic crystal structure belonging to a space group P-1, the amounts of the alkali metal (i.e lithium or sodium), the transition metals and phosphate component in Barker can be optimized according to the teachings of Honma. Turning now to the method of producing the positive electrode material of the present invention, a mixture of a lithium source, an iron source and a phosphate source is heated at a preferred temperature of 500°C to 650°C in an argon atmosphere (see instant specification [0029]-[0036]). Thus, in light of the overlapping composition as well as the substantially identical method of forming the positive electrode material of Honma and the present invention, one of ordinary skill in the art would expect the triclinic crystal structure in Honma to include the presence of both Fe of which coordination number is 6 and Fe of which coordination number is 5, wherein the coordination number indicates a number of atoms coupled to Fe atom in the triclinic structure to inherently be formed similarly to the presently claimed invention. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 I.								While Barker teaches the mixing being performed by ball milling, Barker is silent as to mixing in a planetary ball mill.										Syoji teaches a method of producing a positive electrode material comprising mixing precursor materials in a planetary ball mill to form a mixture and heating/firing the mixture ([0084]-[0092]).												It would have been obvious to one of ordinary skill in the, before the effective filing date of the present invention, to performing the mixing step in a planetary ball mill as a well-known apparatus for mixing positive electrode active material precursors as taught by Syoji ([0089]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I. 

Response to Arguments
Applicant's arguments filed 07/20/2020 have been fully considered but they are not persuasive. In response to applicant’s arguments that Baker as modified by Honma does not fairly teach or suggest a triclinic structure in which both Fe of which a coordination of 6 and Fe of which a coordination of 5 are present, wherein the coordination number indicates a number of atoms coupled to Fe atom in the triclinic structure, the examiner respectfully disagrees.			While Honma only teaches the presence of Fe with a coordination number of 6, wherein prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 I. The substitution of lithium for sodium in the invention of Honma would have been obvious in view of Barker which teaches that lithium and sodium are interchangeable in the A sites of the positive electrode material ([0020]).							Thus, based on the foregoing, claims 1-4 & 6-21 stand rejected.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727